Opinion issued March 17, 2016




                                     In The

                              Court of Appeals
                                     For The

                          First District of Texas
                           ————————————
                              NO. 01-15-00732-CV
                           ———————————
                        MARINA PRESLEY, Appellant
                                        V.
                 N.V. MASUREEL VEREDELING, Appellee



                   On Appeal from the 133rd District Court
                           Harris County, Texas
                     Trial Court Case No. 2006-46323B



                         MEMORANDUM OPINION

      Appellant, Marina Presley, representing that the parties have settled,

compromised, and resolved all issues between them, has filed a motion to dismiss

the appeal. No other party has filed a notice of appeal, and no opinion has issued.
See TEX. R. APP. P. 42.1(a)(1), (c). Further, although the motion does not include a

certificate of conference, more than ten days have passed and no party has responded

to the motion. See TEX. R. APP. P. 10.1(a)(5), 10.3(a).

      Accordingly, we grant the motion and dismiss the appeal. See TEX. R. APP. P.

42.1(a)(1), 43.2(f). We dismiss all other pending motions as moot.

                                  PER CURIAM


Panel consists of Justices Jennings, Massengale, and Huddle.




                                          2